Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-10 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 28th, 2022.
Applicant's election with traverse of claims 1-4, and 11-16 in the reply filed on August 28th, 2022 is acknowledged.  The traversal is on the ground(s) that the Israeli and Indian patent applications were not restricted.  This is not found persuasive because Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as one that is used to provided structural rigidity to a PV array and does not include a cleaning robot.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2017/0070188 A1).

	In view of Claim 1, Meyer et al. discloses a bridge (Figure 7A-B) that comprises: a first photovoltaic panel holder (Figure 7A-B, #716); a second PV panel holder (Figure 7A-B, #718 & Paragraph 0125-0126) and a body (Figure 7A-B, #404), wherein the body is movably coupled via a first interface to the first PV panel holder (Figure 7A-B, #422) and is detachably coupled to the second PV panel holder (Figure 7A-B, #418), wherein the body is configured to move between a first position to a second position when the second PV panel holder is detached from the body, wherein when positioned at the second position a portion of the body extends above the first PV panel holder (Figure 4B & 7A-B – element 404 can be moved in a variety of position when the nuts are not screwed onto the bolt 418A, capable of being rotated above the face of element 102B).

	In view of Claim 2, Meyer et al. is relied upon for the reasons given above in addressing Claim 1.  Meyer et al. teaches when positioned at the first position the portion of the body does not extend above the first PV panel holder (Figure 7A, when both panel holders are attached element 404 does not extend above the face of element 102B).

In view of Claim 3, Meyer et al. is relied upon for the reasons given above in addressing Claim 1. Meyer et al. teaches that when positioned in a second position e.g., element 404 is not attached to 418 that there would be a gap present between the body 404 (Figure 4B & 7A-B) and the second PV panel holder (Figure 7A-B, #718 & Paragraph 0125-0126).   In regards to the limitation that the body “forms a stopper to prevent progress of a cleaning robot towards the second PV panel holder”, Meyer et al. teaches element 404 can be moved in a variety of position when the nuts are not screwed onto the bolt 418A, capable of being rotated above the face of element 102B.  Rotating above the face of element 102B would result in a stopper, and thus be configured to “prevent progress of a cleaning robot towards the second PV holder”.

	In view of Claim 4, Meyer et al. is relied upon for the reasons given above in addressing Claim 1.  Meyer et al. teaches that the portion of the body has a rectangular shape (Figure 4B, #404).

In view of Claim 11, Meyer et al. is relied upon for the reasons given above in addressing Claim 1.  Meyer et al. discloses the first PV panel holder comprises an upper part, an intermediate part and a lower part, wherein the first interface is connected to the intermediate part (See Annotated Meyer et al. Figure 7A, below).
Annotated Meyer et al. Figure 7A

    PNG
    media_image1.png
    701
    866
    media_image1.png
    Greyscale


	In view of Claim 13, Meyer et al. is relied upon for the reasons given above in addressing Claim 1.  Meyer et al. teaches at least one of the body, the first PV panel holder and the second PV panel holder are flexible (Paragraph 0151-0153).

	In view of Claim 14, Meyer et al. discloses a photovoltaic system (Figure 1B) comprising a bridge (Figure 7A-B) that comprises: a first photovoltaic panel holder (Figure 7A-B, #716); a second PV panel holder (Figure 7A-B, #718 & Paragraph 0125-0126) and a body (Figure 7A-B, #404), wherein the body is movably coupled via a first interface to the first PV panel holder (Figure 7A-B, #422) and is detachably coupled to the second PV panel holder (Figure 7A-B, #418), wherein the body is configured to move between a first position to a second position when the second PV panel holder is detached from the body, wherein when positioned at the second position a portion of the body extends above the first PV panel holder (Figure 4B & 7A-B – element 404 can be moved in a variety of position when the nuts are not screwed onto the bolt 418A, capable of being rotated above the face of element 102B).
	Meyer et al. discloses a first PV panel that comprises a first plurality of PV panels and is mechanically coupled to the first PV panel holder of the bridge (Figure 2A-B, #102B) and a second PV panel that comprises a plurality of PV panels, the second panel is mechanically coupled to the second PV panel holder of the bridge (Figure 2A-B, #102A & Paragraph 0074).

	In view of Claim 15, Meyer et al. is relied upon for the reasons given above in addressing Claim 14.  Meyer et al. teaches an additional bridge, the additional bridge is connected to the first PV panel and to the second PV panel and is spaced apart from the bridge (Figure 10, #108 is present on both sides of the first and second PV panel).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2017/0070188 A1) in view of Jiang et al. (US 2018/0241343 A1).

	In view of Claim 3, Meyer et al. is relied upon for the reasons given above in addressing Claim 1. Meyer et al. teaches that when positioned in a second position e.g., element 404 is not attached to 418 that there would be a gap present between the body 404 (Figure 4B & 7A-B) and the second PV panel holder (Figure 7A-B, #718 & Paragraph 0125-0126).   In regards to the limitation that the body “forms a stopper to prevent progress of a cleaning robot towards the second PV panel holder”, Meyer et al. teaches element 404 can be moved in a variety of position when the nuts are not screwed onto the bolt 418A, capable of being rotated above the face of element 102B.  Rotating above the face of element 102B would result in a stopper, although Meyer et al. does not disclose that there is a cleaning robot present on the bridge.
Jiang et al. teaches a cleaning robot present on a PV panel (Figure 32) and that the invention solves the technical issues of high labor costs and poor cleaning from conventionally manually cleaning solar panels (Paragraph 0011).  Accordingly, it would have been obvious to have a cleaning robot present on the panel of Meyer et al. for the advantage of having a cleaner PV panel.  In regards to the limitation that, “wherein when positioned at the second position the portion of the body forms a stopper to prevent progress of a cleaning robot towards the second PV panel holder”.  Meyer et al. teaches element 404 can be moved in a variety of position when the nuts are not screwed onto the bolt 418A, capable of being rotated above the face of element 102B.  Rotating above the face of element 102B would result in a stopper that would prevent progress of the cleaning robot towards the second PV panel holder.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2017/0070188 A1) in view of Zou et al. (US 2019/0165722 A1).

In view of Claims 12 & 16, Meyer et al. is relied upon for the reasons given above in addressing Claims 1 & 14.  Meyer et al. does not teach at least one sensor for sensing a position of each one of the bridges.
Zou et al. discloses a sensor used for a frame (including PV panel holders), that detect compression of the frame to advantageously prevent the frame from being broken and damaged due to over-compression (Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sensor of Zou et al. in Meyer et al. PV system/bridge such that if the sensor detects compression of the frame, it would move the position of the bridge, thus sensing its position for the advantage of preventing the frame from being broken and damaged due to over-compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726